Exhibit 10.39
THE WESTERN UNION COMPANY
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
     Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), ________________ (“Executive”) has been granted the Performance-Based
Restricted Stock Unit Award described below (the “Award”). Certain terms and
conditions of the Award are set forth immediately below in this Award Notice.
Other terms and conditions are set forth in the Performance-Based Restricted
Stock Unit Award Agreement which is appended to this Award Notice. The Award
Notice and the Performance-Based Restricted Stock Unit Award Agreement are
together the “Agreement” which is made and entered into between The Western
Union Company, a Delaware corporation (“the Company”), and Executive as of the
Grant Date. Capitalized terms not otherwise defined in this Award Notice are
defined in the Plan or the Performance-Based Restricted Stock Unit Award
Agreement.

     
Grant Date:
  [Insert Date]
 
   
Target Award:
  ___ shares of Common Stock
 
   
Maximum Award:
  ___ shares of Common Stock
 
   
Performance Period:
  January 1, 2011 – December 31, 2012
 
   
Performance Measure:
  $1,000,000,000 Combined Consolidated Operating Income
 
   
Vesting Date:
  Third anniversary of Grant Date

                          THE WESTERN UNION COMPANY,             a Delaware
corporation    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

(Section 16 Officers)

 



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT —
TERMS AND CONDITIONS — SECTION 16 OFFICERS

1.   Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.   2.  
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below and subject to the
satisfaction of the Performance Measure during the Performance Period set forth
in the Award Notice and the Committee’s determination of the amount of the Award
payable to Executive in accordance with Exhibit A. Upon issuance and transfer of
Shares to Executive following the Restricted Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.   3.  
Subject to other provisions of this Agreement and the terms of the Plan, on the
third anniversary of the Grant Date, subject to the satisfaction of the
Performance Measure during the Performance Period set forth in the Award Notice
and the Committee’s determination of the amount of the Award payable to
Executive in accordance with Exhibit A, all restrictions on the Units shall
lapse and the number of Shares subject to the Units determined by the Committee
to be transferred to Executive in accordance with Exhibit A shall be issued and
transferred to Executive. Effective on and after such date, subject to
applicable laws and Company policies, Executive may hold, assign, pledge, sell,
or transfer the Shares transferred to Executive in Executive’s discretion. The
three year period in which the Units may be forfeited by Executive is defined as
the “Restricted Period.”       Notwithstanding the foregoing provisions in this
paragraph 3, you will forfeit all rights to the Units unless you accept these
Terms and Conditions either through on-line electronic acceptance (if permitted
by the Company) or by signing and returning to the Company a copy of these Terms
and Conditions prior to the third anniversary of the Grant Date. Signed copies
of these Terms and Conditions should be sent to the attention of: Western Union
Stock Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado
80112. In addition, notwithstanding any other provision of the Plan or this
Agreement, in order for the restrictions on the Units to lapse, you must execute
and return to the Company or accept electronically an updated restrictive
covenant agreement (and exhibits)

(Section 16 Officers)

 



--------------------------------------------------------------------------------



 



    if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to the third anniversary of the
Grant Date will cause the Units to be forfeited.       Prior to the issuance and
transfer of Shares, the Units will represent only an unfunded and unsecured
obligation of the Company. Any Shares determined by the Committee to be
transferred to Executive in accordance with Exhibit A shall be issued and
transferred to Executive as soon as administratively practicable after the end
of the Restricted Period, and in no event later than March 15 of the calendar
year immediately following the year in which the Restricted Period ends. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
authority is necessary or desirable as a condition to the issuance and transfer
of Shares to the Executive (or his or her estate), such issuance and transfer
will not occur unless and until such listing, registration, qualification,
consent or approval will have been effected or obtained.   4.   Executive may
elect to satisfy his or her obligation to advance the amount of any required
income or other withholding taxes (the “Required Tax Payments”) incurred in
connection with the issuance and transfer of the Shares by any of the following
means: (1) a cash payment to the Company, (2) delivery (either actual delivery
or by attestation procedures established by the Company) to the Company of
Common Stock having an aggregate Fair Market Value, determined as of the Tax
Date, equal to the amount necessary to satisfy any such obligation,
(3) authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to Executive having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to Executive, equal to the amount necessary to satisfy any
such obligation, (4) a cash payment to the Company by a broker-dealer acceptable
to the Company to whom Executive has submitted an irrevocable notice of sale, or
(5) any combination of (1) and (2). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate.   5.   The Units
may not be sold, assigned, transferred, pledged, or otherwise disposed of,
except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.   6.   Executive shall forfeit
Executive’s right to any unvested Units if Executive’s continuous employment
with the Company or a Subsidiary or Affiliate terminates for any reason during
the Restricted Period (except solely by reason of a period of Related Employment
or as set forth in paragraphs 7 and 9).

(Section 16 Officers)

 



--------------------------------------------------------------------------------



 



7.   If Executive’s employment with the Company terminates for any reason, other
than voluntary termination by Executive, death, Disability, Retirement or for
Cause, and paragraph 9 does not apply, Executive shall be entitled to a prorated
Award. Such prorated Award shall be equal to the amount of the Award which is
actually earned, based upon satisfaction of the Performance Measure during the
Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, multiplied by a fraction, the numerator of which
shall equal the number of days Executive was employed with the Company during
the Restricted Period and the denominator of which shall equal the number of
days in the Restricted Period.       If Executive’s employment with the Company
terminates by reason of death or Disability, the Award shall be paid, to the
extent earned, based upon satisfaction of the Performance Measure during the
applicable Performance Period (as certified by the Committee in writing) and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A, to Executive or Executive’s executor, administrator,
legal representative, beneficiary or similar person (together, the
“Beneficiary”), as the case may be, as if Executive had remained employed with
the Company through the end of the Restricted Period.       If Executive’s
employment with the Company terminates by reason of Retirement, Executive shall
be entitled to a prorated Award. Such prorated Award shall be equal to the
amount of the Award which is actually earned, based upon satisfaction of the
Performance Measure during the Performance Period (as certified by the Committee
in writing) and the Committee’s determination of the amount of the Award payable
to Executive in accordance with Exhibit A, multiplied by a fraction, the
numerator of which shall equal the number of days Executive was employed with
the Company during the Restricted Period and the denominator of which shall
equal the number of days in the Restricted Period.       If Executive’s
employment with the Company is terminated voluntarily by Executive (except for
an Eligible Termination Reason described in Section 5(b) of the Severance/Change
in Control Policy applicable to members of the Company’s Executive Committee at
the time of a Change in Control) or is terminated by the Company for Cause,
Executive’s Award shall, except to the extent vested as of the date of
termination, be immediately forfeited.   8.   During the Restricted Period,
Executive (and any person succeeding to Executive’s rights pursuant to the Plan)
will have no ownership interest or rights in Shares underlying the Units,
including no rights to receive dividends or other distributions made or paid
with respect to such Shares or to exercise voting or other shareholder rights
with respect to such Shares. Executive shall not be entitled to receive dividend
equivalents in connection with this Award.   9.   If Executive is eligible to
participate in the Severance/Change in Control Policy applicable to members of
the Company’s Executive Committee at the time of a Change in Control and
Executive’s employment with the Company, a Subsidiary or an Affiliate terminates
for an eligible reason under such policy during the 24-month period commencing
on the effective date

(Section 16 Officers)

 



--------------------------------------------------------------------------------



 



  of the Change in Control, then, subject to the terms of such policy, any
remaining restrictions applicable to the Units shall lapse effective on the date
of Executive’s termination; provided, however, that the Award will vest and be
payable only if the Performance Measure is attained (as certified by the
Committee in writing).   10.   The terms of this Agreement may be amended from
time to time by the Committee in its sole discretion in any manner that it deems
appropriate; provided, however, that no such amendment shall adversely affect in
a material manner any right of Executive under this Agreement without
Executive’s written consent.   11.   Any action taken or decision made by the
Company, the Board, or the Committee or its delegates arising out of or in
connection with the construction, administration, interpretation or effect of
the Plan or this Agreement shall lie within its sole and absolute discretion, as
the case may be, and shall be final, conclusive and binding on Executive and all
persons claiming under or through Executive. By accepting this grant of Units or
other benefit under the Plan, Executive and each person claiming under or
through Executive shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee or its delegates.   12.   This grant of Units is
discretionary, non-binding for future years and there is no promise or guarantee
that such grants will be offered to Executive in future years.   13.   The
validity, construction, interpretation, administration and effect of these Terms
and Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware.   14.   If one or more provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this
Agreement to be construed as to foster the intent of this Agreement and the
Plan.   15.   Executive acknowledges that Executive has read the Company’s
Clawback Policy. In consideration of the grant of the Units, Executive agrees to
abide by the Company’s Clawback Policy and any determinations of the Board
pursuant to the Clawback Policy. Without limiting the foregoing, and
notwithstanding any provision of this Agreement to the contrary, if the Board
determines that any Incentive Compensation (as defined in the Company’s Clawback
Policy) received by or paid to Executive resulted from any financial result or
performance metric that was impacted by Executive’s misconduct or fraud and that
compensation should be recovered from Executive (such amount being recovered,
the “Clawbacked Compensation”), then upon such determination, the Board may
recover such Clawbacked Compensation by (a) cancelling all or any portion of the
unvested Units (the “Clawbacked Portion”) and, in such case, the

(Section 16 Officers)

 



--------------------------------------------------------------------------------



 



    Clawbacked Portion of the unvested Units shall automatically and without
further action of the Company be cancelled, (b) requiring Executive to deliver
to the Company shares of Common Stock acquired upon the vesting of the Units (to
the extent held by Executive), (c) requiring Executive to repay to the Company
any net proceeds resulting from the sale of shares of Common Stock acquired upon
the vesting of the Units or (d) any combination of the remedies set forth in
clauses (a), (b) or (c). The foregoing remedies are in addition to and separate
from any other relief available to the Company due to Executive’s misconduct or
fraud. Any determination by the Board with respect to the foregoing shall be
final, conclusive and binding upon Executive and all persons claiming through
Executive.   16.   To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment,” such term shall be deemed
to refer to Executive’s “separation from service,” within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement,
if Executive is a “specified employee,” as defined in Section 409A of the Code,
as of the date of Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Executive’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death.

                          I hereby confirm that the foregoing and the documents
attached hereto are hereby in all respects accepted and agreed to by the
undersigned as of the date of this Agreement:            
 
                   
 
  Signature:       Printed Name:        
 
     
 
     
 
   
 
                   
 
  Date:                
 
                                     

(Section 16 Officers)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(Section 16 Officers)

 